                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

KEVIN SINK                                        §

VS.                                               §          CIVIL ACTION NO. 9:16-CV-117

MANAGEMENT AND TRAINING                           §
CORPORATION (“MTC”) AND DANIEL
DRISKELL                                          §

                          MEMORANDUM OPINION AND ORDER

       Plaintiff, Kevin Sink, represented by counsel, Reginald McKamie, filed the above-referenced

civil rights action pursuant to 42 U.S.C § 1983 against defendants Management and Training

Corporation (“MTC”) and Warden David Driskell.

                                Factual & Procedural Background

       Plaintiff filed an Amended Complaint on October 10, 2017, and brings this suit pursuant

to 42 U.S.C. § 1983 for violations of his constitutional rights under the Eighth and Fourteenth

Amendment (docket entry no. 23). Plaintiff alleges the following:

       For a significant period of time prior to and including July 19, 2014 there
       existed in the housing area/dayroom area where Plaintiff was assigned to live
       at the Diboll Correctional Facility a condition which posed a substantial risk
       of harm to Plaintiff. An approximately 20-foot high suspended ceiling in the
       dayroom area, believed to be constructed of sheetrock, and the structure
       holding the ceiling, was in a dangerous, deteriorating condition for a number
       of months, becoming progressively worse with recurring rainfalls, with water
       leaking through the ceiling and condensation leakage from a HVAC unit.

       Prison inmates of the Diboll facility utilized mop buckets to catch the
       dripping water from the dayroom ceiling, as well as mops to mop the
       dayroom floor. Several inmates slipped, lost balance and/or fell on the wet
       floor. “MTC” was notified of the dangerous condition of the dayroom ceiling
       by means of requests for work orders from “MTC” Diboll staff, and
       grievances or written and verbal requests from inmates to repair the ceiling.
       Inmates assigned to live in the housing location with the faulty dayroom
       ceiling were aware of the dangerous condition, as well as “MTC” staff
       assigned to work in or near the particular housing area. “MTC” maintenance
       department was aware of the condition of the dayroom ceiling. Defendant
       David Driskell was personally aware of the water leaking from the dayroom
       ceiling and the substantial risk of harm it presented to safety or welfare of
       inmates living in the housing area and using the dayroom. On several
       occasions during the months prior to July 19, 2014 Defendant Driskell
       personally came into the dayroom having the dangerous ceiling condition and
       observed the condition, and knew that water was leaking through the roof and
       dayroom ceiling onto the floor. On one or more occasions, prior to July 19,
       2014 Defendant Driskell refused to allow inspectors to inspect the dayroom
       ceiling in question. Defendant Driskell failed to take any reasonable steps to
       abate the condition of the dayroom ceiling prior to July 19, 2014, but was
       deliberately indifferent to the risk of serious harm presented by the dayroom
       ceiling condition.

       On July 19, 2014 Plaintiff, along with a number of other inmates were in the
       dayroom of the faulty ceiling. On that date the deteriorated dayroom ceiling
       and its structure suddenly collapsed, without warning, falling upon Plaintiff
       with significant force, causing significant physical injuries to Plaintiff, as well
       as severe mental and emotional distress and suffering.

Amended Complaint, pgs. 3-4 (docket entry no. 23). Plaintiff asserts a cause of action for deliberate

indifference:

       Defendant David Driskell, having knowledge of a substantial risk of harm to
       Plaintiff due to the dangerous condition of the dayroom ceiling, acted with
       deliberate indifference to that risk over the course of a several-month period
       prior to and including July 19, 2014. David Driskell took no reasonable
       action to abate the serious risk of harm, by causing the timely repair of the
       dayroom ceiling prior to July 19, 2014, and/or causing Plaintiff to be
       reassigned to other housing quarters not having a dangerous dayroom ceiling
       condition, and/or shutting down the dayroom until the dangerous dayroom
       ceiling condition could be repaired. Instead of taking reasonable measures
       to abate the condition, and risk of harm to plaintiff, plaintiff alleges further
       that Defendant David Driskell adopted policy or custom of an unreasonable
       delay in taking reasonable action to abate the condition, or causing the
       abatement of the condition, and/or adopted a policy of custom of deliberate
       indifference to the condition and the risk of harm by ignoring it. Defendants
       David Driskell and “MTC” adopted a custom of tolerance or acquiescence to
       the said risk of harm to plaintiff and the violation of plaintiff’s Eighth and


                                           2
       Fourteenth Amendment Rights. The inaction, policy or custom of “MTC”
       policy-maker David Driskell and “MTC” was the moving force behind the
       injuries sustained by plaintiff when the dayroom ceiling collapsed on June 19,
       2014, and which evidenced a deliberate indifference to plaintiff’s Eighth and
       Fourteenth Amendment rights under the United States Constitution; as well
       as Plaintiff’s Eighth Amendment Right to be accorded reasonable personal
       safety while confined at the Diboll Correctional Facility. The circumstances
       show that Defendants “MTC” and David Driskell acted in a reckless disregard
       for the Eighth and Fourteenth Amendment Rights of Plaintiff.

Amended Complaint, pgs. 4-5 (docket entry no. 23). Plaintiff pursues no other cause of action.

                     Motion for Leave to Designate Responsible Third Party

       Pending before the Court is Defendants’ Motion for Leave to Designate Responsible Third

Party (docket entry no. 49). Pursuant to Texas Civil Practice and Remedies Code, Section 33.004(a),

defendants seek to designate J.E. Kingham Construction Co. as a responsible third party. According

to the motion, J.E. Kingham Construction Co. constructed the Diboll facility, including the

suspended ceiling at issue in this case. Defendants allege the ceiling assembly suspension system

fell as a result of J.E. Kingham Construction Co.’s actions and/or omissions in constructing the

facility. As such, defendants argue the jury is permitted to determine percentage of responsibility

of this responsible third party pursuant to Chapter 33 of the Texas Practice and Remedies Code.

                                              Analysis

       Section 33. 004 of the Texas Civil Practice and Remedies Code provides that a “defendant

may seek to designate a person as a responsible third party by filing a motion for leave to designate

that person as a responsible third party.” A “responsible third party” is defined as:

       [A]ny person who is alleged to have caused or contributed to causing in any
       way the harm for which recovery of damages is sought, whether by negligent
       act or omission, by any defective or unreasonably dangerous product, by other
       conduct or activity that violates an applicable legal standard, or by any
       combination of these.


                                          3
TEX. CIV. PRAC. & REM. CODE § 33.011(6). Once designated, a responsible third party is added to

the list of persons the trier of fact may consider for purposes of apportioning fault in “any action

based on tort.” Id. §§ 33.022, 33.033(a). Designating a responsible third party can affect the amount

of a plaintiff’s recovery because a defendant “is liable to a claimant only for the percentage of

damages found by the trier of fact equal to that defendant’s percentage of responsibility with respect

to the . . . harm for which the damages are allowed.” Id. § 33.013(a).

       In deciding whether the Texas proportionate responsibility statute applies to federal civil

rights actions, the court turns to 42 U.S.C. § 1988. That statute provides, in relevant part:

       The jurisdiction in civil and criminal matters conferred on the district courts
       by [federal law] for the protection of all persons in the United States in their
       civil rights, and for their vindication, shall be exercised and enforced in
       conformity with the laws of the United States, so far as such laws are suitable
       to carry the same into effect; but in all cases where they are not adapted to the
       object, or are deficient in the provisions necessary to furnish suitable
       remedies and punish offenses against law, the common law, as modified and
       changed by the constitution and the statutes of the State wherein the court
       having jurisdiction of such civil or criminal cause is held, so far as the same
       is not inconsistent with the Constitution and laws of the United States, shall
       be extended to and govern the said courts in the trial and disposition of the
       cause[.]

42 U.S.C. § 1988(a). The express language of § 1988 makes clear that the remedial provisions of

the statute are intended to protect persons in their civil rights. See Wright v. Reynolds, 703 F. Supp.

583, 592 (N.D. Tex. 1988) (emphasis added).

       Federal courts have not hesitated to apply state laws, such as wrongful death and survival

statutes, to further the purposes of § 1983. See, e.g., Hall v. Wooten, 506 F.2d 564, 569 (6th Cir.

1974) (Kentucky survival statute); Brazier v. Cherry, 293 F.2d 401, 409-10 (5th Cir.), cert. denied,

368 U.S. 921 (1961) (Georgia survival statute); Pritchard v. Smith, 289 F.2d 153, 158 (8th Cir.



                                                  4
1961) (Arkansas survival statute); Smith v. Wickline, 396 F. Supp. 555, 560 (W.D. Okla. 1975)

(Oklahoma wrongful death statute); Galindo v. Brownell, 255 F. Supp. 930, 931 (S.D. Cal. 1966)

(California wrongful death statute). To that end, some district courts have also concluded that the

designation of a responsible third party under § 33.004 does not conflict with the Federal Rules of

Civil Procedure and is therefore permissible in diversity cases.1 See, e.g., Eisenstadt v. Tel. Elecs.

Corp., 2008 WL 4452999, at *1 (N.D. Tex. Sept. 30, 2008); Kelly v. Pacific Cycle, Inc., 2007 WL

4226922, at * 1 (N.D. Tex. Nov. 29, 2007). The same is not true, however, for suits involving

causes of action arising under federal statutory law only like the instant case.

         Application of the Texas proportionate responsibility scheme in this case involving

allegations of deliberate indifference would frustrate the two primary goals of 42 U.S.C. § 1983 —

compensation and deterrence. See Moran v. Summers, 2016 WL 1610611, at *2 (W.D. Tex. Apr.

20, 2016) (citing Mims v. Dallas County, 2006 WL 398177, at *6 (N.D. Tex. Feb. 17, 2006)) (citing

Robertson v. Wegmann, 436 U.S. 584, 590 (1978)) (“The policies underlying § 1983 include

compensation of persons injured by deprivation of federal rights and prevention of abuses of power

by those acting under color of state law.”))). “Permitting the designation of a responsible third party

would allow the joined defendants to avoid joint and several liability for any wrongful conduct,

which in turn would likely prevent the plaintiff from receiving full compensation for their injuries.”

Moran, at * 2. “Such a result ‘would benefit the [defendants], the parties whose conduct is regulated



         1
            In Davis v. Dall. Cty., the District Court concluded, however, that the designation of a responsible third
party under § 33.004 does not conflict with the Federal Rules of Civil Procedure and was permissible where the
Court had federal subject matter jurisdiction. 2007 WL 2301585, at *2 (N.D. Tex. Aug. 10, 2007). In this case,
plaintiffs alleged both common law negligence against Dallas County and InfoIntegration and civil rights violations
against Dallas County. See also Ramirez v. Abreo, 2010 WL 11586455 (N.D. Tex. 2010) (discusses applicability of
§ 33.004 in cases that involved both § 1983 claims and state law claims; § 33.004 does not lose its applicability to
plaintiffs’ state law claims merely because those claims are asserted along with a federal claim).

                                                          5
by 42 U.S.C. § 1983, not plaintiffs, the parties protected by statute,’ and thus would be ‘inconsistent

with the Constitution and laws of the United States.’” Id. (citing Mims, at *6).

       Based on the foregoing, this court finds it would be inappropriate to designate J.E. Kingham

Construction Company as a responsible third party pursuant to Civil Practice and Remedies Code

§ 33.04. This is consistent with the weight of authority holding theories of comparative negligence

and contribution inapplicable to federal constitutional rights violations. See, e.g., Nicols v. Knox

County, Tenneesse, 2016 WL 9149585, at *1 (E.D. Tenn. 2016); Cordova v. City of Albuquerque,

816 F.3d 645, (10th Cir. 2016); Sahota v. Cobb, 2015 WL 6835480, at *3 (W.D. La. Nov. 6, 2015)

(citing Blair v. Harris, 993 F.Supp.2d 721, 727 (E.D. Mich. 2014)); Blair v. Harris, 993 F.Supp.2d

721, 727 (E.D. Mich. 2014); Baker v. Union Township, Ohio, 2015 WL 6468386, at *3 (S.D. Ohio

2015); Hepburn v. Athelas Inst., Inc., 324 F.Supp.2d 752, 759 (D. Md. 2004); McHugh v. Olympia

Entm’t, 37 F. App’x 730, 736-37 (6th Cir. 2002); Burger v. Parish of St. Tammany, 1995 WL

317125, at *3 (E.D. La. May 24, 1995).

                                             Conclusion

       The court stops short of announcing a categorical rule that Texas’ proportionate liability

scheme is never applicable in federal question cases applying federal statutory law. However, for

the purposes of this civil rights claim, the Court finds it would be inconsistent with federal law to

permit the defendants to invoke § 33.004 to avoid joint and several liability and in turn avoid fully

compensating plaintiff for his injuries.




                                                  6
       It is ORDERED that Defendants’ Motion for Leave to Designate Responsible Third Party

(docket entry no. 49) is DENIED.


      SIGNED this 2nd day of December, 2019.




                                                _________________________
                                                Zack Hawthorn
                                                United States Magistrate Judge




                                            7
